Exhibit 10.1

 

Execution Copy

 

DATED  of March 2010

 

 

(1)              CORGENIX UK LIMITED

 

(2)              FAUNUS GROUP INTERNATIONAL, INC.

 

 

RECEIVABLES FINANCE AGREEMENT

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made the day of March 2010

 

BETWEEN:

 

(1)                                                             Corgenix UK
Limited a Lynchwood corporation (03167445) whose registered office is at 40
Commerce Road, Lynchwood, Peterborough, PE2 6LR (“you”);

 

(2)                                                             FAUNUS GROUP
INTERNATIONAL, INC. a Delaware corporation, whose office is at 80 Broad Street,
22nd Floor, New York, NY 10004 (“we”, “us”, “our”, or “ours”);

 

The clause headings used in this Agreement are for guidance only and are not
intended to affect its interpretation.  These general conditions must be read in
conjunction with any agreement of which they are expressed to form part.  A list
of general definitions can be found in Clause 25.

 


1.                                     SALE AND PURCHASE OF DEBTS


 

(a)                                 This Agreement will commence on Commencement
and will continue until terminated in accordance with its terms.

 

(b)                                On or as soon as possible after Commencement,
you will offer to sell or assign to us all Debts together with all rights
relating to such Debts owing to you at Commencement and all your Debts arising
during the life of this Agreement.  Such an offer will be unconditional and made
in writing in the form set out in Schedule 1 (Form of Offer).  We shall accept
each such offer by crediting the notified value of such Debts to the account
specified in Clause 3. We shall own your Debts and any related rights from
Commencement or as soon as they come into existence even if not yet entered in
your books or records as due to you.

 

(c)                                 Should any Debts or related rights not come
into our ownership (whatever the reason may be) you must account to us for such
Debts or related right when received and you will hold such Debts and the
proceeds of the same on trust for us absolutely.  You will co-operate with us in
the execution of any necessary documents, deeds, instruments, policies,
security, and any other action necessary to perfect the assignment and transfer
to us or the trust in our favour in relation to, any Debts (and/or any related
rights), the proceeds of the same or to put this Agreement into effect.

 

(d)                                You will assign to us the benefit of any
insurance policies relating to Debts or any goods sold which give rise to any
Debts;

 

(e)                                 You shall promptly upon the execution of the
Agreement (and promptly after you become entitled to a new Debt) notify the
relevant Customer (with a copy to us) of the sale, transfer and assignment of
such Debt by serving notice substantially in the form attached as Schedule 2
(Form of Customer Notification Letter).

 

(f)                                   On signing this Agreement and as soon as a
Debt arises you will notify us on the form and in the manner we specify together
with such information and original or copy documents proving the existence of
such Debt, the delivery of goods or the performance of your services in respect
of the Debts as we may request. Such Debts are Approved Debts.

 

--------------------------------------------------------------------------------


 

(g)                                Should we request, you will sign, pay stamp
duty on and deliver to us a document in a form that we approve legally assigning
to us any Debt or Debts together with the benefit of all guarantees given to you
by your Customer and other related securities and, if we ask, you will
immediately give written or other notice in a form and manner that we approve to
any Customer whose Debt has been assigned in this way.

 

(h)                                You will print, stamp or otherwise mark each
invoice and every credit note with a notice of assignment or sale of Debts shown
on any invoice in a form which we shall specify such notice to be printed on
your invoices within three months from the date of this Agreement and until such
time we shall provide you with an adequate supply of self adhesive labels
bearing appropriate notification language.

 

(i)                                    Should we decide that we do not wish you
to deliver invoices or credit notes to a specific Customer, we will inform you
of this in writing. After receipt of such notification, you will not deliver any
invoice or credit note direct to such Customer.

 

(j)                                    If your Customer becomes entitled to a
credit or Customer discount in respect of any Debt you will notify us promptly
and send to us a copy of the credit note in respect of the credited or
discounted Debt with any other documents and information which we may request.
In addition you will repay to us the amount of each credit note so that we are
not out of pocket.

 

2.                                  Disapproval and Re-Approval

 

(a)                                  Because we pay you before your Customer
pays us we may at any time deduct from amounts which we would otherwise be
required to send you a sum equivalent to any Disapproved Debts previously
purchased by us.

 

(b)                                 If we disapprove Debts in this way we shall
(at our discretion) be allowed to sell them back to you or re-approve them for
the purposes of calculating amounts which you are entitled to draw.

 

(c)                                  All Disapproved Debts will continue to be
owned by us until termination or earlier re-assignment and you will forward to
us forthwith any sums received by you in respect of any disapproved debts.

 


3.             PAYMENTS TO YOU


 


(A)                                 AT ANY STAGE DURING THE PROVISION OF THE
SERVICE YOU WILL HAVE A ROLLING ACCOUNT WITH US THE BALANCE OF WHICH WILL BE
CALCULATED AS FOLLOWS:


 

(i)                                     add the Gross Invoice Value of Debts
notified to us;  then

 

(ii)                                  multiply that amount by the Payment
Percentage in your agreement; then

 

(iii)                               deduct from that amount the value of any
advances made by us to you;  then

 

(iv)                              deduct from that sum any Discount,
Administration Fees, Disbursements or other fees due to us and the value of any
Disapproved Debts (including any book debts aged 90 days or more);  then

 

(v)                                 add the value of any re-approved debts and
the value of any Debts received from your Customers and the sum so calculated,
if shown as being due to you is your “Entitlement”.

 

2

--------------------------------------------------------------------------------


 

(b)                                          You may request payments of your
Entitlement in the manner agreed between us and you from time to time.

 

(c)                                           You will not be entitled to
request or receive any payment from us under paragraph (b) above:

 

(I)                                    IF AND TO THE EXTENT THAT THE RELEVANT
PAYMENT WOULD RESULT IN THE AGGREGATE AMOUNT OF ALL PAYMENTS FROM US AT ANY TIME
EXCEEDING THE LOWER OF:

 

(A)                                                          the amount
determined by deducting the aggregate of the Gross Invoice Value of all
Disapproved Debts that are outstanding at that time from the aggregate of the
Gross Invoice Value of all Debts at that time, and multiplying the result by the
Payment Percentage; and

 

(B)                  the Entitlement Limit;

 

(II)                                 IF WE ARE OF THE OPINION THAT YOU ARE, OR
ARE REASONABLY LIKELY TO BECOME, INSOLVENT; OR

 

(III)                               AT ANY TIME AT WHICH WE ARE ENTITLED TO
TERMINATE THIS AGREEMENT UNDER CLAUSE 13.2, WHETHER OR NOT WE ACTUALLY EXERCISE
ANY SUCH RIGHT.

 

(d)                                We will make payments to an account (which
must, unless we agree otherwise in our absolute discretion) be an account in
your name and maintained with a United Kingdom branch of any major bank or
financial institution) by such method of transmission as we may approve from
time to time.

 

(e)                                 Each payment made by us to you will be
denominated in the same currency as the purchase price of the Debt to which it
relates.  It is your responsibility to ensure that the account to which such
payment is to be transmitted is suitable for the receipt of funds in the
relevant currency.  We will not be liable for any loss or damage suffered by you
in the event that the bank or other institution at which such account is
maintained declines to accept a payment transmitted to it in that currency.

 

(f)                                   We will debit your rolling account with
each amount paid to you under Clause 3(b) on the Business Day on which we give
instructions to our bankers to transmit that payment to your account under
paragraph (d) above.

 

(g)                                 Upon the occurrence of a Termination Event
any further advances to you will cease automatically and from any balance due to
you, we shall be entitled to deduct all commissions and expenses as provided in
this agreement.

 

4.             Charges

 

4.1                                 Charges will arise either as Discount, Fees
or Disbursements as follows:-

 

(a)                                  Discount will be charged on a basis similar
to that upon which simple interest is calculated at a margin over the US prime
rate as published by the Wall Street Journal, Money Rates Section from time to
time.

 

(b)                                 Discount will be charged on the daily net
total balance outstanding and due from Customers to us in respect of the Gross
Invoice Value of all Debts purchased applied on a daily basis.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Any receipt from your Customer will be
credited to your account with us two working days after the day of banking, but
not including the day of banking.

 

(d)                                 Payments made to you will be debited from
your account with us on the day on which they are made whether the payment is
made to you by cheque or bank transfer.

 

4.2           Fees

 

(a)                                  We shall charge Administration Fees as a
percentage of the Gross Invoice Value.

 

(b)                                 Occasionally Administration Fees may be
charged on a fixed monthly basis, monthly in advance.

 

(c)                                  We reserve the right, to cover our initial
costs in taking you on as a customer, to charge a Closing Fee upon our
commencing the provision of the receivables finance service.

 

4.3                                 Deficiency Assessment Fee

 

We will charge Deficiency Assessment Fee in the event that your actual
Entitlement for each month following the commencement of the provision of the
receivables finance service falls below the Monthly Minimum Entitlement and
shall be chargeable to You, or at Our option, payable by You on Our demand; The
Deficiency Assessment Fee will continue to be payable notwithstanding the
occurrence of any of the events described in Clause 13 (insolvency and other
events entitling us to terminate this agreement).

 

4.4                                 Bank Fee

 

(a)                                  We shall charge a transfer fee each time
funds are transferred by us or received by us in connection with this Agreement.

 

(b)                                 You shall pay us all bank commission and
other charges and expenses incurred or payable by us in relation to this
Agreement and the arrangements contemplated in it on demand.

 

4.5                                 Over-payment Fees

 

We shall charge over-payment fees when you require funds in excess of your
agreed Entitlement from time to time.  The over-payment fee will be calculated
by increasing by 50% the Administration Fee payable during the period that you
have drawn in excess of your Entitlement.

 

4.6                                 Recoveries Fee

 

(a)                                  If you cease to trade or if you suffer the
appointment of an administrator, administrative receiver, a liquidator, or if
you propose a voluntary arrangement or winding up of your company, then we shall
charge, (to reflect the increased risk of debtor default and cost of collection
in the event of insolvency or cessation of trading) a recoveries management fee
which shall be 10% of the Gross Invoice Value of debts then uncollected and
which shall be in addition to any other fees to which we shall be entitled under
the terms of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 We shall charge a late payment fee of 0.5%
on all balances due from your Customers which are more than 3 months old but
which are not Disapproved Debts.

 

(c)                                  We reserve the right to charge to you the
legal and other professional costs and expenses and disbursements which we may
incur as a result of the occurrence of any of the events described in
sub-paragraph (a) of this clause.

 

(d)                                 All fees and other expenses incurred by Us
in protecting or enforcing its interest in the Debts or collateral, in
collecting the Debts or the collateral, including reimbursement for premiums
incurred by Us to insure against non-payment of the Debts or other insurable
losses to the collateral shall be chargeable to you.

 

4.7                                 Disbursements

 

(a)                                  In calculating your Entitlement, we shall
deduct, in accordance with clause 3(a)(iv) (Payments to you) all disbursements
which are identifiable as being attributable to you including, reasonable and
documented attorney’s fees, court costs and other expenses incurred by us in the
set-up, preparation, negotiation and enforcement of this Agreement and
protecting or enforcing our interest in any Debt, in collecting the Debts or any
security for this Agreement, including reimbursement for premiums incurred by us
to insure against non-payment of any Debt or other insurable losses to the
security for this Agreement, and credit reference fees, (such disbursements,
“Disbursements”); provided, that our travel costs, bank charges and other
out-of-pocket expenses and overheads are not Disbursements hereunder.

 

(b)                                 Notwithstanding anything in Clause 4.7(a),
you have, prior to Commencement, paid to us, and we have received and hold, an
Expense Deposit to reimburse us for our actual costs and expenses incurred in
connection with our review and approval process in relation to this Agreement,
as well as field auditor fees, and reasonable and documented attorneys’ fees and
expenses incurred in the negotiation, execution, amendment or enforcement of
this Agreement or the Ancillary Documents (“Approval Process Expenses”).  We
will provide you with a written accounting of all Approval Process Expenses,
which shall be conclusive, absent manifest error.  That portion of the Expense
Deposit equal to the Approval Process Expenses is non-refundable, irrespective
of whether Commencement under this Agreement ever occurs.

 

The excess of the Expense Deposit over the Approval Process Expenses will be
paid to you upon demand and any Approval Process Expenses in excess of the
Expense Deposit shall be paid by you on demand, unless this transaction does not
close as the direct result of our gross negligence or wilful misconduct.

 

5.                                      Collection from Customers

 

(a)                                  From the commencement of the receivables
finance service we shall have the sole and exclusive right to collect and
enforce payment of every Debt other than debts sold back to you and you have no
right to collect any Debt (including any Disapproved Debt ) unless we authorise
you to do so in advance in writing.

 

(b)                                 You will assist our collection efforts if we
so request by promptly providing all information required and you agree that for
collection purposes we may institute and conduct legal proceedings in your name
under our full control.  You also agree to co-operate in any such proceedings
(including the giving of evidence) and agree to be bound by anything done by us
under this clause.

 

5

--------------------------------------------------------------------------------


 

(c)                                  You will immediately pass to us or to any
bank we direct any payment a Customer makes to you directly in respect of a book
debt and you agree not to mark or endorse any negotiable instrument relating to
such payment otherwise than in our favour.  You will hold any payment you
receive for a book debt on trust for us until we receive it.  You must not bank
any such payment for your own account. Should you receive any check or other
payment instrument with respect to a book debt or after default any book debt
and fail to surrender and deliver to us said check or payment instrument on the
next business day following the date of receipt by Customer, we shall be
entitled to charge you a Misdirected Payment Fee to compensate us for the
additional administrative expenses that the parties acknowledge is likely to be
incurred as a result of such breach.  This is without prejudice to any other
remedies that may be available to us at law.

 

(d)                             If a Customer makes a general payment either to
us or to you without specifying which debts are covered by it then we shall
apply it firstly against any Debts outstanding, Secondly against the discharge
of your liability to us, if any, whether arising under this Agreement or
otherwise, and any balance shall be paid as you wish.

 

(e)                                  If there is shown in our books a credit
balance with any Customer which remains outstanding we shall be entitled at our
discretion to make repayments of such credit balance to the Customer out of
monies available to you.

 

(f)                                    If any Debt received from any Customer is
received by us in a currency other than US dollars and the amount produced by
converting the other currency to US dollars is less than the amount of any sum
advanced by us in relation to the Debt in question, then we shall be entitled to
recoup any such short-fall from any Entitlement and you will in any event as an
independent obligation indemnify us for the deficiency and any loss sustained as
a result.

 

(g)                                 Unless agreed by us in writing in advance
any payments due hereunder shall be made in US dollars, Sterling, and Euros. 
Any such conversion shall be made at the prevailing rate of exchange on the date
of clearance of any effects banked by us in such market as is determined by us
as being most appropriate for such conversion, and you will in addition pay to
us, or we shall be entitled to deduct from your Entitlement all costs, charges
and expenses relating to the collection of and Debt; and/or in the case of a
Debt not denominated in US dollars, Sterling or Euros conversion of amounts
collected into such currencies (or into such other currency as we determine from
time to time) of such conversion.

 

6.             Disputed Goods

 

If any goods relating to any Debt are returned by a Customer or delivery is
refused or the goods are rejected or repossessed by you, you will issue a credit
note to the Customer within 14 days of the goods being returned, rejected or
repossessed and provide a copy of such credit note to us. In addition, you will
repay to us the amount of such credit note so that we are not out of pocket. In
the event that you do not issue a credit note within 14 days, you will put those
goods on one side, mark them clearly and prominently with our name as owner and
hold them strictly to our order (as trustee) until they are resold at our
direction or until we are fully reimbursed in relation to any Debt in respect of
such goods.

 

6

--------------------------------------------------------------------------------


 

7.            Accounts and Set-Off

 

(a)                                  We shall keep a permanent record to show
all sums payable or paid to you, all payments received in relation to Debts and
all fees, expenses and other sums payable or paid by you under this Agreement or
otherwise.  No later than 10 working days from the last day of each month we
will send to you a copy of such account which shall be taken as undisputed
evidence of the matters stated in it at the date of its preparation unless
within 14 days from despatch you notify us in writing of any discrepancy.

 

(b)                                 We may at any time draw up an account to
record all amounts due to you from us and to us from you.

 

(c)                                  We may at any time set off any monies due
to us from you whether pursuant to this Agreement or otherwise against any sums
due from us to you.  We shall only ever be obliged to pay you sums which are net
of any discount costs expenses fees and disbursements due to us.

 

8.                                      Accounting and Access to Information

 

You agree that you will:

 

(a)                                  keep full detailed up to date and proper
accounting records and allow us or our properly authorised agents to enter your
premises whenever we wish to inspect them and such other papers as we may wish
relating to your business debts generally and allow us to take possession of
such material to enable us to make copies provided that we return such material
to you within a reasonable time;

 

(b)                                 permit us or our agents to verify with your
debtors by sampling or such other means as we may deem appropriate the existence
and collectability of Debts prior to commencement and at any time thereafter;

 

(c)                                  cause a proper audit to be completed of the
books of account for yourself and your subsidiaries, if any, for each financial
year and send an audited report and accounts to us as soon as they are available
and in any event within three months from the end of each financial year;

 

(d)                                 keep us informed at all times after becoming
aware of any change to the credit worthiness of your Customers;

 

(e)                                  keep us informed at all times of the
validity of each Debt and in particular of any counter-claims, right of set off
or other contra items raised by your Customers in relation to any Debt and
assist us in every way to safeguard our interests;

 

(f)                                    as and when produced, send us management
accounts for your business and at our request for any Related Company in a
format and at intervals acceptable to us;

 

(g)                                 if we require, send to us within 10 days
from the end of each month an aged list of your creditors or a copy of your
bought ledger;

 

(h)                                 report to us immediately about reclaimed,
repossessed or returned merchandise, Customers’ claims and disputes, and any
other matters affecting any Debts;

 

(i)                                     provide us with specimen signatures
(electronic or otherwise) of persons authorised to sign any documents relating
to this Agreement together with a Board resolution authorising for this purpose
such persons and inform us immediately of any change in the signatories;

 

7

--------------------------------------------------------------------------------


 

(j)                                     on completion provide us with a signed
letter in the form set out in Schedule 3 (Notice to Existing and New Bank
Accounts) for all existing bank accounts (and whenever you open a new bank
account) requesting the bank to pay over to us monies received directly from
your Customers;

 

(k)                                  notify us in writing

 

(I)                                   IMMEDIATELY WHEN YOU BECOME AWARE OF ANY
EVENT WHICH AFFECTS OR MAY AFFECT YOUR WARRANTIES OR OUR RIGHTS OF IMMEDIATE
TERMINATION;

 

(II)                                OF ANY EXISTING MORTGAGES CHARGES LIENS OR
OTHER SECURITY OVER YOUR ASSETS;

 

(III)                             IMMEDIATELY WHEN THERE ARE ANY CHANGES IN THE
NATURE OF YOUR BUSINESS, YOUR DIRECTORS OR COMPANY SECRETARY OR A MATERIAL
CHANGE IN YOUR OWNERSHIP (A HOLDING BY A PERSON, FIRM OR COMPANY OF 10 PER CENT
OR MORE OF YOUR EQUITY IS FOR THIS PURPOSE DEEMED TO BE MATERIAL);

 

(IV)                            OF ANY COMPANY WHICH BECOMES OR CEASES TO BE A
RELATED COMPANY;

 

(V)                               OF ANY CUSTOMER WHICH IS YOUR ASSOCIATE OR AN
ASSOCIATE OF ANY OF YOUR DIRECTORS OR MIGHT OTHERWISE FAIRLY BE REGARDED AS
CONNECTED TO YOU OR ANY OF YOUR DIRECTORS;

 

(VI)                            OF THE TERMS UPON WHICH ANY GOODS ARE SUPPLIED
TO YOU AND OBTAIN SUCH WAIVERS OR VARIATION TO SUCH TERMS AS WE MAY REQUIRE.

 

9.            Warranties

 

9.1                                 You warrant generally that:-

 

(a)                                  The obligations to be assumed by you in
this Agreement are valid binding and enforceable on you in accordance with their
terms.

 

(b)                                 Neither you, nor any Related Company has
taken any corporate action or any other step nor have any legal proceedings been
threatened or served for the winding-up administration, receivership,
administrative receivership or other insolvency or recovery process.

 

(c)                                  Neither you, nor any Related Company is in
breach or default under any agreement to which it is a party or which may affect
it or any of its assets to an extent or in a manner which would reasonably be
expected to have a material adverse effect on the business or financial
condition of you and your Related Companies, taken as a whole.

 

(d)                                 All financial statements delivered to us
unless otherwise expressly stated have been prepared in accordance with UKGAAP
consistently applied and give a true and fair view of your financial condition
at the date as of which they were prepared and the result of your operations for
the period to which they relate.

 

(E)                                 ALL INFORMATION PROVIDED BY YOU IS TRUE
COMPLETE, ACCURATE AND UP TO DATE IN ALL MATERIAL RESPECTS AND YOU ARE NOT AWARE
OF ANY MATERIAL FACTS OR CIRCUMSTANCES THAT HAVE NOT BEEN DISCLOSED TO US WHICH
IF DISCLOSED MIGHT ADVERSELY AFFECT OUR WILLINGNESS TO ENTER INTO THIS AGREEMENT
OR ACCEPT ANY PERSON TO BE A GUARANTOR OR INDEMNIFIER OF YOUR OBLIGATIONS AND
LIABILITIES.

 

8

--------------------------------------------------------------------------------


 

9.2                                 You warrant in respect of each Debt that:-

 

(a)                                  you will not waive or modify your normal
trading terms with any Customer without obtaining our prior written consent and
in particular you will not extend the time for payment;

 

(b)                                 we shall obtain a valid binding and
enforceable title to the full amount owing to you on each Debt sold to us and to
all assigned rights and remedies included in the sale of the Debt to us and that
no supplier to you will retain title to any goods sold by you which are the
subject matter of a Debt;

 

(c)                                  you have already performed all the
obligations required for enforcement of the Debt including delivery of goods or
performance of services and are not aware of any actual or threatened dispute
arising from or relating to such obligations;

 

(d)                                 the Customer will pay the full amount of
each Debt no later than 90 days from the invoice date;

 

(e)                                  the Customer has an established place of
business, is not connected or associated with you and has no right which would
reduce or extinguish the Gross Invoice Value of the Debt.


 


THE SUPPLY CONTRACT GIVING RISE TO THAT DEBT:


 

(I)                                   IS VALID, BINDING AND ENFORCEABLE AGAINST
THE CUSTOMER;

 

(II)                                HAS BEEN MADE IN THE ORDINARY COURSE OF YOUR
BUSINESS;

 

(III)                             IS GOVERNED BY ENGLISH LAW OR OTHER LAW
APPROVED BY US IN WRITING, AND PROVIDES FOR THE CUSTOMER’S SUBMISSION TO THE
JURISDICTION OF THE ENGLISH COURTS;

 

(IV)                            CONTAINS NO PROHIBITION AGAINST ASSIGNMENT OF
THE DEBT OR ANY RELATED RIGHT BY US;

 

(V)                               IS NOT REGULATED BY THE CONSUMER CREDIT ACT
1974 OR SUBORDINATE LEGISLATION;

 

(VI)                            PROVIDES FOR PAYMENT IN STERLING/US DOLLARS;

 

(G)                                YOU HAVE TAKEN ALL REASONABLE STEPS TO
ASCERTAIN THE CREDITWORTHINESS OF THE CUSTOMER PRIOR TO THE DELIVERY OF GOODS OR
THE RENDERING OF SERVICES;

 

(h)                                you have no reason to believe that the
Customer will be unable to, or will not for any reason, pay the Debt in full
when it falls due;

 

(i)                                    the Debt:

 

(I)                                  IS A BONA FIDE DEBT OWED BY THE CUSTOMER TO
YOU IN THE AMOUNT NOTIFIED TO US BY THE YOU;

 

(II)                               HAS NOT PREVIOUSLY BEEN NOTIFIED TO US;

 

(III)                            HAS NOT BEEN SOLD, ASSIGNED (WHETHER ABSOLUTELY
OR BY WAY OF SECURITY), MORTGAGED, CHARGED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF OR

 

9

--------------------------------------------------------------------------------


 

TRANSFERRED TO, OR ENCUMBERED IN FAVOUR OF, TO ANY OTHER PERSON, NOR HAS ANY
AGREEMENT BEEN MADE TO DO SO; AND

 

(IV)                              IS NOT SUBJECT TO WITHHOLDING TAX; AND

 

(j)                                    the Customer has no right of set-off,
deduction, abatement or counterclaim in respect of the Debt.

 

10.         Undertakings

 

You will:

 

(a)                                 keep us informed at all times of the
creditworthiness of all Customers and (without prejudice to any of your other
obligations under this Agreement) of any counterclaim, right of set-off,
deduction, abatement or contra-item raised by a Customer at any time;

 

(b)                                 if we so require:

 

(I)                                     INSTRUCT YOUR AUDITORS TO REPORT
DIRECTLY TO US AT THE YOUR EXPENSE; AND/OR

 

(II)                                  PROCURE THAT EACH BANK OR SIMILAR
FINANCIAL INSTITUTION WITH WHICH YOU MAINTAIN ACCOUNTS PROVIDES US WITH COPIES
OF STATEMENTS OF THOSE ACCOUNTS; AND

 

(c)                                 notify us immediately upon becoming aware of
any matter or circumstance that constitutes (or would, with the passing of time
or the giving of notice, constitute) a Termination Event.

 

10.1                     Negative Undertakings

 

You will not:

 

(a)                                 sell, assign, transfer, mortgage, charge,
pledge or otherwise dispose of or encumber any Debt and/or its related rights
and/or the proceeds of a Debt or its related rights or your rights under this
Agreement, or agree or purport to do so, other than in favour of us;

 

(b)                                without our prior written consent, waive or
modify (or purport to waive or modify) any of the terms on which you supply
goods or provide services and, in particular you will not extend the time for
payment of any Debt or purport to do so.

 

(c)                                 without our prior written consent, waive or
modify (or purport to waive or modify) any of the terms on which you purchase
goods from your suppliers and, in particular, you will not permit any supplier
to retain title to goods supplied to you.

 

10.2                       Positive Undertakings

 

You will:

 

(a)                                 execute and deliver or (as the case may be)
procure that the relevant person or persons execute and deliver the Ancillary
Documents;

 

10

--------------------------------------------------------------------------------


 

(b)                                comply in all material respects with all
legislation and regulatory requirements relating to its business or assets where
failure to do so might adversely affect your business, assets or financial
condition;

 

(c)                                 promptly perform its continuing obligations
under every supply contract giving rise to a Debt, including without limitation
the repair and/or maintenance of goods supplied, to ensure that the Customer
will accept the invoice relating to it (or, if the Customer is insolvent, the
Customer’s trustee in bankruptcy or liquidator will accept a proof of the unpaid
balance of the Debt) without any dispute or claim whatsoever (whether or not
justifiable);

 

(d)                                if so required by us, deliver to us a letter,
signed by you in such form as we may specify, addressed to each bank or
financial institution at which you maintain an account, instructing such bank or
financial institution as to the disposition of remittances received or to be
received by it in purported settlement of any Debt;

 

(e)                                 promptly notify us in writing of any dispute
of any kind between you and the Customer and to use all reasonable endeavours
promptly to settle every such dispute;

 

(f)                                   provide, and procure that any relevant
Associate provides, safety briefings and equipment to our staff as necessary to
comply with their responsibility under the Health and Safety at Work Act 1974
and ensure a safe system of work for such staff whilst on your or any such
Associate’s premises.

 

11.          Recourse

 

(a)                             We may require you, at any time after we have
served a written notice (a “Repurchase Notice”) on you, to repurchase
immediately any Debt:

 

(i)             in respect of which the representations and warranties contained
in clause 9 are untrue or misleading in any material respect; or

 

(ii)          that is the subject of any dispute by the Debtor, or in respect of
which the Debtor asserts any right of retention, lien, set-off or counterclaim.

 

(b)           Each Repurchase Notice will set out in reasonable detail:

 

(i)             the description of each Debt to be repurchased; and

 

(ii)          the repurchase price applicable to each such Debt.

 

(c)                                 Until all the moneys payable by you under
the relevant Repurchase Notice have been paid to us, the Debts included in such
notice and their respective related rights (together with any goods relating to
them) will remain vested in us. We will, if we so decide upon receiving payment
of all such moneys and having our expenses paid by you, re-assign the relevant
Debts and their related rights (and the relevant goods, if any) to you, and may
give or require you to give an accompanying notice to each relevant Customer to
that effect

 

(d)                                After the ownership of any Debt has revested
in you under paragraph (a) above, we will pay to you with all sums subsequently
received or recovered by us in relation to that Debt, after deduction of any
amounts then due and owing by you to us.

 

11

--------------------------------------------------------------------------------


 

(e)                                 We have an additional right to require you
to repurchase any Debt at any time in our absolute discretion, whether or not
you are in breach of your obligations under this Agreement.

 

12.          Power of Attorney

 

You irrevocably appoint us as your attorney both during and after termination of
this Agreement to act in your name and on your behalf to execute all documents
and do all things necessary to give effect to this Agreement or our rights
including making any arrangement or compromise, taking or defending any
proceedings endorsing any negotiable instrument on your behalf and executing
legal assignments of all or any Debt.  This means that we can act on your behalf
without reference to you in connection with the collection of Debt.

 

13.          Duration of Agreement

 

13.1                           This Agreement will remain in operation for three
(3) years from Commencement, after which, this Agreement shall be extended
automatically for an additional one (1) year for each succeeding year. After two
years from Commencement, this Agreement may be terminated by you by providing us
with three months notice. We may terminate this Agreement at any time by
providing you with thirty days notice.

 

13.2                           Our rights of immediate termination are set out
below.

 

We may by giving you written notice terminate this Agreement forthwith if:

 

(a)                                  you commit a breach of any term of this
Agreement such breach is not cured or waived within ten (10) days of the
occurrence thereof; or

 

(b)                                 the nature or volume of your business is
substantially changed; or

 

(c)                                  there is any change in the person or
persons who Control you; or

 

(d)                                 any of our payments to you are not used in
the ordinary course of your business; or

 

(e)                                  any monies owing from you to us are not
paid within 7 days after they become due; or

 

(f)                                    any distress or execution or attachment
is levied upon any of your goods or premises or any garnishee order is made on
any person indebted to you; or

 

(g)                                 you or any person who has given to us a
guarantee or indemnity (including but not limited to the Guarantee) in respect
of your obligations under this Agreement, becomes Insolvent; or

 

(h)                                 you convene a meeting for the purpose of
passing a resolution for creditors voluntary winding up, or are the subject of a
compulsory winding up order or a petition for an administration order is
presented and you cease to carry on business or call a meeting of creditors to
make an arrangement or composition with creditors or permit a judgment to remain
unsatisfied for seven days; or

 

(i)                                     if any person who has provided to us a
waiver or who has executed a deed of priorities or given any other consent
withdraws or purports to withdraw the same in circumstances where we may be
materially adversely affected; or

 

12

--------------------------------------------------------------------------------


 

(j)                                     we in our absolute discretion at any
time consider that your financial position has deteriorated to the point at
which we believe that repayments of any amounts due or which may become due from
you to us may be put at risk.

 

Any reference in this Clause 13 to you shall be taken to include any of your
subsidiaries.

 

14.          Consequence of Termination

 

(a)                                  Termination of this Agreement will not
affect the rights or obligations of either you or us in relation to any Debt nor
affect the continued accrual of Discount, Administration Fee or any other fees
or expense payable under this Agreement and this Agreement will continue to bind
us both as long as it is necessary to satisfy these rights and obligations.

 

(b)                                 In the event of termination of this
Agreement by You prior to maturity or upon the occurrence of a Termination Event
then without prejudice to our accrued rights and remedies under this Agreement
you agree to pay us forthwith upon written demand Termination Fee plus the
amount of all payments we have made to you under this Agreement plus all fees
and charges which have accrued during the Agreement.

 

(c)                                  In the event of termination or upon the
occurrence of a Termination Event then without prejudice to our accrued rights
and remedies under this Agreement you agree to pay us forthwith upon written
demand a sum equal to the amount of all payments we have made to you under this
Agreement plus all fees and charges which have accrued during the Agreement less
the amounts which we have received from your Customers and which have been
allocated to your account with us.

 

(d)                                 In the event of termination or upon the
occurrence of a Termination Event we may retain any amount received by us in
respect of any Debt pending the drawing up of a final account and the payment of
any amount consequently due to us.

 

(e)                                  Following the drawing up of a final account
and any consequent payment to us we shall re-assign to you without payment any
Debt still outstanding.

 

15.          Security

 

You will grant us such fixed or floating charges as we may from time to time
require as security for the payment of all sums due or becoming due to us under
this Agreement and you will not give any new charge or other security to any
third party without first obtaining our written consent.

 

We may from time to time require as a precondition to the continuation of the
facilities provided to you under the terms of this Agreement the execution of
other security documents or agreements providing for the subordination of
certain of your debts.

 

16.          Indemnity

 

(a)                                  You agree to indemnify us against any claim
by a Customer and any loss incurred by us as a result of a third party claim
based upon our entering into this Agreement.  For purposes of clarification,
save as set out in section 16(b), you need not indemnify us against any loss
incurred by us due to operation of our business or losses incurred due to our
financial performance under this Agreement.  No waiver

 

13

--------------------------------------------------------------------------------


 

forbearance or indulgence granted by us to you or to any Customer will in any
way discharge you from your liabilities to us or establish a precedent.

 

(b)                                 You irrevocably agree to indemnify us
against any cost, loss or expense that we may suffer or incur in respect of:

 

(i)                                               any breach of the warranties
or obligations by you or any other person (other than us) under this Agreement
or any Ancillary Document;

 

(ii)                                            any stamp, documentary,
registration or similar duty or tax (including any penalty for late payment)
imposed on or paid in respect of this Agreement or any Ancillary Document;

 

(iii)                                         acting on instructions appearing
to come from you and given by telephone, facsimile or other electronic means,
regardless of the capacity of the person actually giving those instructions;

 

(iv)                                        taking any action to collect Debts,
including collecting any cheque or negotiable instrument payable to you or
endorsed in your favour; or

 

(v)                                           any claim made on us by any
Customer in relation to a Debt or its related rights.

 

17.          Transfer of Rights

 

We shall be entitled to assign or charge this Agreement or any of our rights and
obligations hereunder.  You may not assign or otherwise deal with this Agreement
or your rights and obligations hereunder without our prior written consent.

 

18.          Variation

 

This Agreement may only be varied by a document signed by us and by you.

 

19.          Applicable Law and Notices

 

This Agreement is to be interpreted in accordance with and governed by English
Law.  Any notices to be given by either of us to the other may be either
delivered by hand to the other party or its authorised agent or sent by pre-paid
first class letter, registered post, recorded delivery fax transmission or telex
to such party as its principal place of business or at its registered office. 
Notice of Termination from you to us is only effective seven days after receipt
by us.

 

20.                               Third Parties

 

No person who is not a party to this Agreement shall have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement.

 

21.                               Electronic Communications

 

We shall take all reasonable steps to ensure that Electronic Communications are
properly stored, not accessible to unauthorised persons, not altered lost or
destroyed and are capable of being retrieved during such period as you remain a
customer.

 

In return you undertake and agree that we may accept rely and act upon any
information received in an Electronic Communication even though it may not

 

14

--------------------------------------------------------------------------------


 

originate from you or any authorised officer of yours.  Moreover if you use any
intermediary to transmit log or process messages then you do so at your own risk
and shall be responsible for your intermediary’s acts and omissions.  You will
indemnify us from and against all losses arising from any incomplete or
inaccurate information contained in or failure to receive any Electronic
Communication.

 

22.                               Data Protection

 

We each acknowledge that we are subject to the provisions of the Data Protection
Act 1998 (“the Act”) insofar as the Act shall apply to the provisions of this
Agreement and we each warrant to the other that we will comply with the eight
data protection principles set out in the Act for so long as either of us holds
information governed by the Act and we agree that our servants and agents shall
at all times take proper steps to safeguard information held from unauthorised
access or disclosure.

 

We hereby confirm that we have applied for and will maintain for as long as is
reasonably necessary registration as a data controller under the Act.

 

You hereby warrant that you have applied for and will maintain for so long as is
reasonably necessary registration as a data controller under the Act and shall
meet all associated registration costs.

 

We shall each use, store, transfer, disclose or process information provided by
the other only for purposes and in a manner permitted by the Act, and not
further or otherwise.

 

Each party shall save and keep the other party fully and sufficiently
indemnified against any liability arising from any breach of their respective
warranties contained in this Clause 20.

 

23.                               Identification

 

As a condition precedent to the advance of any funds to a new client we are
required by the Money Laundering Regulations 1993 to apply “Know Your Customer”
procedures which involve the production by you of identification evidence,
normally in the form of copies of passports, driving licences and similar
documents.  We are under no obligation to advance funds until these
requirements, as amended from time to time, have been satisfied.

 

24.                             Counterparts

 

This Agreement may be executed in any number of counterparts, and on separate
counterparts, but shall not be effective until at least one counterpart has been
executed on behalf of each party.

 

Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.

 

15

--------------------------------------------------------------------------------


 

25.          Interpretation

 

·                                          ‘Administration Fee’ means one and
one fifteenth of one percent (1.15%) of the gross invoice value of a Debt;

 

·                                          ‘Ancillary Documents’ means the
Debentures, the Guarantees and the Floating Charge;

 

·                                          ‘Approved Debt’ means any Debt in
respect of which the Payment Percentage has been advanced or is payable and
which has not been disapproved by us or which is previously Disapproved has
since been Reapproved; and ‘Approve’ in relation to any Debt will be construed
accordingly;

 

·                                          ‘Associate’ means any relative, or
any partner director shareholder or employee of you or of any Related Company;

 

·                                          ‘Closing Fee’ means ten thousand
dollars (US$10,000);

 

·                                          ‘Commencement’ means the date of this
Agreement;

 

·                                          ‘Control’ means the power to secure
that the affairs of a company or a group of people are conducted in accordance
with the wishes of those holding such power;

 


·                                          ‘CORGENIX INC.’ MEANS CORGENIX INC.,
A COMPANY INCORPORATED IN DELAWARE WHOSE REGISTERED NUMBER IS
                       AND WHOSE REGISTERED OFFICE IS 11575 MAIN STREET
BROOMFIELD, CO 80020


 


·                                          ‘CORGENIX MEDICAL CORPORATION’ MEANS
CORGENIX MEDICAL CORPORATION, A COMPANY INCORPORATED IN NEVADA WHOSE REGISTERED
NUMBER IS C6200-1994 AND WHOSE REGISTERED OFFICE IS 11575 MAIN STREET
BROOMFIELD, CO 80020


 

·                                          ‘Customer’ means any person to whom
you supply goods or for whom you perform services;

 

·                                          ‘Debentures’ means the debenture
dated on or about the date of this Agreement to be entered into by you;

 

·                                          ‘Debt’ means an amount which is owed
to you for goods supplied or services performed calculated at Gross Invoice
Value and includes the benefit of the sale or supply contract relating to such
goods or services and all rights and remedies arising in connection with such
contract including retention of title to goods, right of lien, stoppage in
transit, or recover of possession;

 

·                                          ‘Deficiency Assessment Fee’ means
charges as set forth in Section 4 applied to the difference between the actual
entitlement for the month and the Monthly Minimum Entitlement chargeable to you
on a monthly basis.

 

·            ‘Disapproved Debt’ means any Debt:

 

(i)            that remains wholly or partly unpaid after its due date for
payment;

 

(ii)                                  in respect of which the representations
and warranties contained in Clause 9 (Warranties) are untrue or misleading in
any material respect;

 

16

--------------------------------------------------------------------------------


 

(iii)                       that is the subject of any dispute by the Customer,
or in respect of which the Customer asserts any right of retention, lien,
set-off or counterclaim;

 

(iv)                       that is aged ninety (90) days or more;

 

(v)                        where a particular Customer has exceeded either your
credit limits or those which we have notified to you; or

 

(vi)                       that we disapprove of;

 

·              ‘Disbursements’ has the meaning given to it in clause
4.7(a) (Disbursements);

 


·              ‘DISCOUNT’ MEANS THE GREATER OF EIGHT AND ONE HALF PERCENT
(8.50%) OR ONE AND ONE HALF PERCENT (1.5%) PER ANNUM ABOVE THE WALL STREET
JOURNAL, MONEY RATES SECTION US PRIME RATE;

 

·              ‘Expense Deposit’ means ten thousand US dollars (US$10,000)

 

·              ‘Electronic Communication(s)’ has the meaning ascribed thereto in
Section 15 of the Electronic Communications Act 2000;

 

·              ‘Entitlement Limit’ means seven hundred and fifty thousand
dollars (US$750,000);

 

·              ‘Floating Charge’ means the floating charge dated on or about the
date of this Agreement to be entered into by us;

 

·              ‘Gross Invoice Value’ of a Debt is the total amount thereof
including VAT and before taking into consideration any allowances in respect of
discounts for prompt payment or any other allowable deduction;

 

·              ‘Guarantee’ means the cross-company guarantee to be entered into
on or about the date of this Agreement by you and Corgenix Medical Corporation
and Corgenix Inc. in favour of us;

 

·              ‘Immediately’ and ‘promptly’ mean within the greater of
forty-eight (48) hours or two Business Days after the event.

 

·              ‘Insolvent’ means in relation to a natural or legal person (which
includes a partnership, association, company or other incorporated entity),
means any of the following:

 

(i)            the relevant person is unable to pay his or its debts within the
meaning of section 123 of the Insolvency Act 1986;

 

(ii)           a statutory demand is served on the relevant person and the
statutory demand is not set aside within 21 days;

 

(iii)          the relevant person applies for an interim order under section
253 of the Insolvency Act 1986 or an arrangement or a composition is made for
the benefit of creditors (or a class of creditors) whether or not pursuant to
the Insolvency Act 1986;

 

(iv)          a bankruptcy order is made in relation to a partner in the
relevant person, or a partner applies for an interim order under section 253 of
the Insolvency Act

 

17

--------------------------------------------------------------------------------


 

1986 or an arrangement or a composition is made for the benefit of creditors (or
a class of creditors) whether or not pursuant to the Insolvency Act 1986;

 

(v)           a petition is presented, or other proceedings are commenced, or a
meeting is called to pass a resolution, for the relevant person’s bankruptcy,
winding up or administration or for a corporate voluntary arrangement or similar
procedure;

 

(vi)          a receiver, administrative receiver, administrator or similar
official is appointed in respect of the relevant person or his or its assets;

 

(vii)         the relevant person’s assets are seized, distrained or executed
against;

 

(viii)        the relevant person ceases or threatens to cease to carry on
business or suspends payment of his or its debts;

 

(ix)           a judgment or other money order is obtained against the relevant
person, or his or its assets, which is not satisfied within 7 days;

 

(x)            the occurrence, in relation to that person, or his or its assets,
of anything analogous to the matters set out in paragraphs (i) to
(x) (inclusive) above under the laws of any other jurisdiction to which that
person or his or its assets may at any time be subject;

 

(xi)           any other amount due, owing or incurred by the person in respect
of any indebtedness is not paid when it becomes due, or becomes capable of being
declared due and payable prior to its stated maturity for any reason;

 

·              ‘Misdirected Payment Fee’ means 15% of the amount of any payment
on book debt which has been received by you and not delivered in kind to us on
the next business day following the date of receipt by you;

 

·              ‘Monthly Minimum Entitlement’ means two hundred thousand dollars
(US$200,000);

 

·              ‘Payment Percentage’ means 85% of the Approved Debt payable on
notification as adjusted in accordance with Clause 3;

 

·              ‘Reassignment’ means in relation to any Approved Debt or
disapproved debt our crediting the same to your sales ledger control account and
debiting the same to your Client Account to reflect the fact that you have
repurchased the debt;

 

·              ‘Related Company’ means a company which either you Control or
which Controls you or which is Controlled by the same person, firm or company
which Controls you;

 

·              ‘Termination Fee’ means twenty five thousand US dollars
(US$25,000)

 

·              ‘Termination Event’ means any of the events defined in clause
13.2.


 


18

--------------------------------------------------------------------------------



 


SCHEDULE 1


 


FORM OF OFFER


 


SCHEDULE OF ACCOUNTS SOLD/BILL OF SALE

 

Client’s Name: Corgenix UK Limited

Schedule Number

 

 

Page          of

Date               200

 

Invoice Date

 

Invoice
Number

 

Name of
Account
Debtor

 

Location

 

Invoice
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNMENT:

 

KNOW ALL MEN BY THERE PRESENTS  that the undersigned for value received has sold
transferred and assigned and does hereby sell transfer and assign to Faunus
Group International, Inc. (hereinafter called the “Buyer”), its successors and
assigns, in accordance with the provision of that certain Receivables Financing
Agreement heretofore duly executed and delivered by the undersigned and duly
accepted by the Buyer and any amendments thereto (hereinafter called the
“Agreement”) each Account listed hereon and all right, title and interest of the
undersigned in and to such Account(s) and in and to all merchandise, the sale of
which shall have given rise to such Account(s), including all of the
undersigned’s rights of stoppage in transit replevin and reclamation as an
unpaid vendor.  Each account is made a part hereof as if attached or
incorporated herein for specific terms, conditions, provisions and descriptions
of said Account(s).

 

For the purpose of inducing the Buyer to purchase such Account(s), the
undersigned hereby reaffirms all warranties under the agreement applicable to
such Account(s) and account debtors.  In the event of any breach of any such
warranty, the Buyer, its successors and assigns, shall have such rights, inter
alia, as are provided in the Agreement.

 

The undersigned in his/her business capacity and PERSONALLY warrants and
represents that, with respect to each account, since the last sale of Accounts
by the undersigned to the Buyer, no merchandise has been returned or rejected,
no defence, dispute, claim, offset or counterclaim has developed or has been
asserted with respect to any account heretofore sole, transferred and assigned
by the undersigned to the Buyer, which has not been or is not contemporaneously
being reported in writing by the undersigned to the Buyer.

 

IN WITNESS WHEREOF, the undersigned has hereunto set its hand and seal this
         day of                           , 200      .

 

By:

 

 

Print Name

 

 

Title:

 

 

(Signature)

 

19

--------------------------------------------------------------------------------


 

Schedule 2

Notice to Customers

 

--------------------------------------------------------------------------------

 

Form of notice to be served on completion by Corgenix UK Limited on its
customers pursuant to clause 8(i) of the receivables finance agreement.

 

--------------------------------------------------------------------------------

 

[On the headed notepaper of Corgenix UK Limited]

 

FGI Finance (“FGI”)

 

We hereby notify you that we have assigned our present and future receivables to
FGI.

 

To the extent that you are now indebted or may in the future become indebted to
us on an account (i.e., invoices) or a general intangible, payment thereof is to
be delivered and made payable only to FGI and not to us or any other entity. 
Payment in any other way will not constitute payment and will not discharge your
obligation.

 

The payments should be wired only to FGI Finance with the following instructions

 

Pound Only:

Bank:

Swift:

IBAN Code:

Beneficiary:

 


[PLEASE REFERENCE INVOICE NUMBERS ON ALL WIRE TRANSFERS]


 

All checks should be written to FGI Finance and mailed to the address below:

 

FGI Finance

80 Broad Street

22nd Floor

New York, NY 10004

 

This letter may only be revoked by a writing signed by one of FGI’s officers
whose signature may only be relied on if acknowledged before a notary public.

 

Please fax a copy of this letter to FGI at +01 212 248 3404 and to us at + [·]
to verify your receipt and acceptance.

 

Thank you.


VERY TRULY YOURS,


 

Corgenix UK Limited

 

 

 

 

 

 

ASSIGNMENT CONFIRMED:

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

By:

[Receivables Debtor]

 

 

 

Company:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 


BY:


 


 


 


 


 


 


 


 


 


TITLE:


 


 


 


 


 


20

--------------------------------------------------------------------------------


 

Schedule 3

Notice to Existing and New Account Banks

 

--------------------------------------------------------------------------------

 

Form of notice to be served on completion by Corgenix UK Limited on its account
banks pursuant to clause 8(j) of the receivables finance agreement.

 

--------------------------------------------------------------------------------

 

[On the headed notepaper of Corgenix UK Limited]

 

[Account Bank]

 

For the attention of [·]

 

[date]

 

Dear Sirs

 

Receivables finance agreement dated [·] (the “Receivables Finance Agreement”)
between Corgenix UK Limited (“CORGENIX”) and Faunus Group International, Inc
(the “FGI”)

 

1.      This letter constitutes notice to you that, under the Receivables
Finance Agreement, we have:

 

(a)   sold and assigned all of our Debts (as defined in the Receivables Finance
Agreement) to CORGENIX that are owing at Commencement of the Receivables Finance
Agreement and those Debts arising thereafter; and

 

(b)   agreed to instruct you to pay or transfer from our account held with you
(account number [·]) (the “Collections Account”), all moneys which you receive
in respect of the Debts into FGI’s account (account number 4001212330 held with
Citizens Bank) (the “Account”), and, pending such payment or transfer, to hold
all money on behalf of FGI .

 

2.         We each hereby irrevocably and unconditionally instruct and authorise
you (notwithstanding any previous instructions which we may have given you to
the contrary):

 

(a)   to comply with the terms of any written instructions relating or
purporting to relate to the Collections Account which you may receive at any
time and from time to time from FGI without any reference to or further
authority from us and without any enquiry from you as to the justification for
such notice, statement or instructions or its or their validity; and

 

(b)   not to act upon our instructions with regard to the Collections Account
unless FGI confirms those instructions to you in writing.

 

3.         We are not permitted to withdraw from the Collections Account any
amount relating to Debts without the prior written consent of FGI.

 

4.         The instructions and authorisations contained in this letter shall
remain in full force and effect until we and FGI together give you notice in
writing revoking them.

 

21

--------------------------------------------------------------------------------


 

5.         The terms defined in the Receivables Finance Agreement shall, where
the context so admits, have the same meaning in this letter.

 

6.         This letter shall be governed by and construed in accordance with the
laws of England and Wales.

 

7.         Please will you acknowledge receipt of this letter and confirm your
acceptance of the instructions and authorisations contained in it by sending a
letter addressed to us and to FGI in the form attached to this letter.

 

Yours faithfully

 

 

 

 

For and on behalf of

 

Corgenix UK Limited

 

 

22

--------------------------------------------------------------------------------


 

[On the headed notepaper of Account Bank]

 

To:

 

Faunus Group International, Inc

80 Broad St

22nd Floor

New York

NY 10004

 

For the attention of [·]

 

[date]

 

Dear Sirs

 

Accounts

 

We hereby acknowledge receipt of a letter (a copy of which is attached) dated
[·] (the “Notice”) addressed to us by Corgenix UK Limited.

 

We hereby agree that we:

 

(a)   accept the instructions contained in the Notice and undertake to act in
accordance and comply with the Notice;

 

(b)   have not received notice of the interest of any third party in the
Collections Account;

 

(c)   shall not accept from CORGENIX any further instructions received by us in
respect of the Collections Account without having received your written
confirmation of such instructions;

 

(d)   shall pay all moneys received by us in respect of Debts into the Account;
and

 

(e)   shall not permit any amount to be withdrawn from the Collections Account
in respect of Debts without your prior written consent.

 

(f)    The capitalised terms used or incorporated by reference in the Notice
shall, unless the context otherwise require, have the same meanings in this
letter.

 

This letter shall be governed by and construed in accordance with the laws of
England and Wales.

 

Yours faithfully

 

 

 

 


FOR AND ON BEHALF OF [·]


 


 


23

--------------------------------------------------------------------------------



 


IN WITNESS THIS DEED HAS BEEN DULY EXECUTED AND DELIVERED BY EACH OF THE PARTIES
HERETO ON THE DAY AND YEAR FIRST BEFORE WRITTEN.


 


 


 


EXECUTED AND DELIVERED AS A DEED


BY CORGENIX UK LIMITED


 


 


DIRECTOR


 


 


DIRECTOR/SECRETARY


 


 


 


EXECUTED AND DELIVERED AS A DEED

by FAUNUS GROUP INTERNATIONAL, INC.

 

 


PRESIDENT


 


 


VICE-PRESIDENT


 


24

--------------------------------------------------------------------------------